

Exhibit 10.1.5


Total Shareholder Return Performance Unit Award Program (the “Program”)
Performance Period July 22, 2015 – July, 2018


I.Purpose of the Program
The purpose of the Program is to align AngioDynamics’ executive compensation
program with the interests of shareholders and to reinforce the concept of pay
for performance by comparing the relative Total Shareholder Return (“TSR”) of
shares of AngioDynamics’ Common Stock (the “Common Stock”) to the TSR of a
pre-defined peer group (the “Peer Group”) of companies over a three-year period
beginning on July 22, 2015.


The Program entails the grant of Performance Unit Awards, and the program shall
be administered under the AngioDynamics 2004 Stock and Incentive Award Plan, as
amended (the “Plan”). Terms not defined in this Program document but defined in
the Plan shall have the meaning ascribed to such term in the Plan. The Program
is established under section 5.II of the Plan and is intended to qualify for the
performance-based compensation exception under Section 162(m) of the Internal
Revenue Code (“Code”).


II.     Eligible Participants
The Program covers members of the Executive Management Team (“EMT”) on the date
that awards are granted under the Program as determined and in the amounts
established by the Board of Directors (the “Board”).


The Board may review Program eligibility criteria for Participants in the
Program from time to time and may revise such criteria at any time, even within
a Program year, with or without notice and within its sole discretion.


III.
Performance Share Units

Pursuant to the Plan and this Program, the Board may, in its sole discretion,
grant Performance Unit Awards to members of the EMT (the “Grant Date”). Each
Performance Unit Award shall specify a target number of shares of Common Stock
underlying the Performance Unit Award (the “Target Amount”). Shares of Common
Stock underlying the Performance Unit Award granted under the Program (the
“Performance Unit Awards”) shall be issued only upon satisfaction of both the
performance vesting criteria described in this Section III and the payment
eligibility criteria described in Section VII. The applicable performance
criteria are based on the TSR of AngioDynamics’ Common Stock relative to the TSR
of the common stock of the companies in the Peer Group.

1



--------------------------------------------------------------------------------




The TSR for AngioDynamics and all other companies in the Peer Group will be
measured over a three-year period beginning on July 22, 2015 and ending on the
day that is the second trading day following AngioDynamics’ annual earnings
announcement for its fiscal year ended May 31, 2018 (the “Performance Period”).


The number of shares of Common Stock that vest under the Performance Unit Award
will be in a range of 0% to 200% of the Target Amount of shares of Common Stock
pursuant to the Performance Unit Award granted to the Participant based upon
AngioDynamics’ TSR percentile ranking relative to the Peer Group as follows:


TSR Performance
Percentile Rank
Performance Share Units
as a Percent of Target
75th Percentile or above
200%
50th Percentile
100%
25th Percentile
50%
Below 25th Percentile
0%



If the minimum level of performance set forth above is achieved for the
Performance Period, the number of shares of Common Stock vesting under the
Performance Unit Award will be calculated linearly between each set of data
points.


Following the end of the Performance Period, the Board shall determine the
number of shares of Common Stock, based upon the total number of shares of
Common Stock underlying the Target amount of the Performance Unit Award, that
shall become vested pursuant to AngioDynamics’ relative TRS percentile rank
during the Performance Period pursuant to the table set forth above.


The Board shall issue a number of shares of Common Stock underlying the
Performance Unit Award to the Participant in accordance with this Program and
the applicable grant agreement equal to the number of shares of Common Stock, if
any, that vested in the Performance Period.


The Board’s determination regarding the Company’s performance to the performance
criteria with respect to the Performance Period shall be final and binding.


Shares of Common Stock will be delivered or otherwise made available to the
Participant as soon as practicable (and in all events within sixty (60) days)
after the end of the Performance Period. Any shares of Common Stock underlying a
Performance Unit Award as to which the performance criteria of this Section III
have not been satisfied as of the end of the Performance Period will be
forfeited in their entirety.

2



--------------------------------------------------------------------------------






IV.
   Calculation of Total Shareholder Return and Definitions

The TSR for AngioDynamics and each other company in the Peer Group shall include
any cash dividends paid during the Performance Period and shall be determined as
follows:


Total Shareholder Return for each Performance Cycle =
(Change in Stock Price + Dividends Paid) / Beginning Stock Price


“Beginning Stock Price” with respect to AngioDynamics means the closing price as
quoted on the NASDAQ Global Select Market of one share of the Company’s Common
Stock on the beginning date of the Performance Period. “Beginning Stock Price”
with respect to each other company in the Peer Group means the daily average
closing price as quoted on the New York Stock Exchange or the NASDAQ Global
Select Market, as applicable, of one (1) share of common stock for the two
calendar months prior to the beginning of the Performance Period.


“Change in Stock Price” means the difference between the Beginning Stock Price
and the Ending Stock Price.


“Dividends Paid” means the total of all cash dividends paid on one (1) share of
stock during the Performance Period.


“Ending Stock Price” with respect to AngioDynamics means the closing price as
quoted on the NASDAQ Global Select Market of one share of the Company’s Common
Stock on the ending date of the Performance Period. “Ending Stock Price” with
respect to each other company in the Peer Group means the daily average closing
price as quoted on the New York Stock Exchange or the NASDAQ Global Select
Market, as applicable, of one (1) share of common stock for the last two
calendar months of the Performance Period.


Example: If the Beginning Stock Price for a company was $25.00 per share, and
the company paid $2.50 in dividends over the Performance Period, and the Ending
Stock Price was $30.00 per share (thereby making the Change in Stock Price $5.00
($30.00 minus $25.00)), then the TSR for that company would be thirty percent
(30%). The calculation is as follows: 0.30 = ($5.00 + $2.50) / $25.00



3



--------------------------------------------------------------------------------




V.
Calculation of Percentile Performance

Following the calculation of the TSR for the Performance Period for
AngioDynamics and each other company in the Peer Group, AngioDynamics and the
other companies in the Peer Group will be ranked, in order of maximum to
minimum, according to their respective TSR for the Performance Period.


After this ranking, the percentile performance of AngioDynamics as compared to
the other companies in the Peer Group shall be determined by the following
formula:


“P” represents the percentile performance which will be rounded, if necessary,
to the nearest whole percentile by application of standard scientific rounding
conventions.


“N” represents the number of companies in the Peer Group, including
AngioDynamics.


“R” represents AngioDynamics’ ranking versus the other companies in the Peer
Group.


Example: If AngioDynamics ranked 10th out of 56 companies, the performance (“P”)
therefore will be in the 84th percentile.


This calculation is as follows: 0.837 = 1 - (10 - 1) / (56 - 1)


 
 
VI.
Peer Group

The companies in the Peer Group can be found in Appendix A attached hereto.


If, during the Performance Period, two companies in the Peer Group merge, the
surviving company shall remain in the Peer Group.


If, during the Performance Period, a company in the Peer Group merges with, or
is acquired by, a company that is not in the Peer Group, and the company in the
Peer Group is the surviving company, then the surviving company shall not be
included in the Peer Group.


If, during the Performance Period, a company in the Peer Group merges with, or
is acquired by, a company that is not in the Peer Group, and the company in the
Peer Group is not the surviving

4



--------------------------------------------------------------------------------




company or the surviving company is no longer publicly traded, then the
surviving company shall not be included in the Peer Group.


If, during the Performance Period, a company in the Peer Group sells all or
substantially all of its assets, such company shall not be included in the Peer
Group.


If, during the Performance Period, a company in the Peer Group splits-off or
spins-off or consummates any other extraordinary reorganization transaction, and
such spin-off, split-off or reorganization comprises more than 20% of the assets
of the company prior to such spin-off, split-off or reorganization, such company
shall not be included in the Peer Group.


If, during the Performance Period, a company in the Peer Group files for
bankruptcy or otherwise ceases to be traded or quoted on any national exchange,
such Company shall remain in the Peer Group. If no public stock price
information is available for such company after it files for bankruptcy or
otherwise ceases to be traded or quoted on a national securities exchange, the
TSR for such company shall equal a total loss of equity (or -100%) during the
Performance Period for which no stock price information is available.


The triggering event for determining whether a company shall be excluded from
the Peer Group pursuant to this Section VI shall be the first official
announcement of an SEC reportable event.


 
 
VII.
Payment Eligibility Criteria

Except as set forth below with respect to a Change in Control or termination of
employment due to Retirement, death, or Disability, (i) no shares of Common
Stock underlying the Performance Unit Award shall issue prior to the end of the
Performance Period and (ii) a participant must be employed by the Company (as
defined below) through the end of the Performance Period to be eligible to
receive shares of Common Stock that have vested under the Performance Unit Award
pursuant to Section III of this Program.


Death. If the Participant’s employment with AngioDynamics or its subsidiaries or
affiliates is terminated due to death on or after the Grant Date, but prior to
the end of the Performance Period, the Performance Unit Award shall remain
eligible to vest following the end date of the Performance Period according to
the vesting provisions set forth in Section III of this Program and the
Participant shall receive a pro-rated portion of the Common Stock underlying the
Performance Unit Award that would otherwise vest based upon the provisions set
forth in Section

5



--------------------------------------------------------------------------------




III of this Program on the end date of the Performance Period, with the pro-rata
portion based on the Participant’s whole months of service with the Company
during the Performance Period prior to the date of such termination; provided
that a partial month of employment will be considered a whole “month of service”
for purposes of this Program only if the Participant was employed by
AngioDynamics for at least fifteen (15) days during such month. Any portion of
the Performance Unit Award that remains unvested on the end date of the
Performance Period (after giving effect to such pro-ration) shall be considered
to have terminated on such date. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit granted to the Participant under this Program is to be paid
in case of his or her death before he or she receives any or all such benefit.
Each such designation shall revoke all prior designations by the Participant,
shall be in a form prescribed by AngioDynamics, and will be effective only when
filed by the Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.


Retirement or Disability. If the Participant’s employment with AngioDynamics or
its subsidiaries or affiliates is terminated due to Retirement or Disability on
or after the Grant Date, but prior to the end of the Performance Period, the
Performance Unit Award shall remain eligible to vest pursuant to Section III of
this Program on the end date of the Performance Period and the Participant shall
receive a pro-rated portion of the Common Stock underlying the Performance Unit
Award that would otherwise vest pursuant to Section III of this Program based on
performance during the Performance Period, with the pro-rata portion based on
the Participant’s whole months of service with AngioDynamics during the
Performance Period prior to the date of such termination; provided that a
partial month of employment will be considered a whole “month of service” for
purposes of this Agreement only if the Participant was employed by AngioDynamics
for at least fifteen (15) days during such month. Any portion of the Performance
Unit Award that remains unvested on the end date of the Performance Period
(after giving effect to such pro-ration) shall be considered to have terminated
on such date.


Other Termination of Employment -- Eligibility Conditions. If the Participant’s
employment with AngioDynamics or any and of its subsidiaries or affiliates is
terminated or the Participant separates from AngioDynamics or its affiliates or
subsidiaries for any reason other than death, Retirement or Disability, the
Performance Unit Award shall terminate and no shares of Common Stock shall be
issued.



6



--------------------------------------------------------------------------------




Change in Control of the Company. Notwithstanding anything to the contrary in
this Agreement, in the event of a Change in Control (as defined in this Program)
of AngioDynamics on or after the Grant Date, but prior to the end of the
Performance Period and prior to the Participant’s termination of employment for
any reason, the Participant shall immediately vest in 100% of the Target Amount
of shares of Common Stock subject to the Performance Unit Award. Notwithstanding
anything to the contrary in this Agreement, in the event the Participant’s
employment with AngioDynamics or any of its subsidiaries or affiliates
terminates due to one of the reasons expressly covered above (except as
described in “Other Termination of Employment” set forth above) and a Change in
Control of AngioDynamics occurs subsequent to such a termination of employment
(but during the Performance Period), the pro-rata vesting provided for in such
sections shall be based on the Target Amount of shares of Common Stock subject
to the Performance Unit Award. Any shares of Common Stock subject to the
Performance Unit Award that become vested pursuant to this section of the
Program shall be issued to the Participant upon or as soon as practicable (and
in all events within thirty (30) days) after the effective date of the Change in
Control of AngioDynamics (or, if so provided by the Board, immediately prior to
the Change in Control). In the event a Change in Control of AngioDynamics occurs
following the last day of the Performance Period, prior to the Participant’s
termination of employment for any reason, and prior to the date all vested
shares of Common Stock underlying the Performance Unit Award are issued pursuant
to this Program, any shares of Common Stock subject to the Performance Unit
Award that became vested pursuant to this paragraph of the Program shall be
issued to the Participant upon or as soon as practicable (and in all events
within thirty (30) days) after the effective date of the Change in Control of
AngioDynamics (or, if so provided by the Board, immediately prior to the Change
in Control).


For the purposes of this Program, Change in Control shall mean shall mean that
any of the following events has occurred:
(i)     any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing more than 50% of the combined voting
power of the Company's then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (A) of paragraph (iii) below; or
(ii)     the following individuals cease for any reason to constitute a majority
of the number of directors serving on the Board: individuals who, at the
beginning of any period of two consecutive years or less (not including any
period prior to the date of this Agreement), constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company's shareholders was approved or

7



--------------------------------------------------------------------------------




recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of such period or whose
appointment, election or nomination for election was previously so approved or
recommended; or
(iii)     there is consummated a merger or consolidation of the Company or any
Subsidiary with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary, at least 60% of the combined voting power
of the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company's then outstanding securities; or
(iv)     the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company's
assets, other than a sale or disposition by the Company of all or substantially
all of the Company's assets to an entity, at least 60% of the combined voting
power of the voting securities of which are owned by shareholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.
 
 
VIII.
Termination, Suspension or Modification and Interpretation of the Program

The Board has sole authority over administration and interpretation of the
Program and retains the right to exercise discretion as it sees fit, except
that, the Board shall have no discretion to increase the number of shares of
Common Stock in which a Participant may vest above the amount described in
Section III. The Board may terminate, suspend or modify and if suspended, may
reinstate with or without modification all or part of the Program at any time,
with or without notice to the Participant. The Board reserves the exclusive
right to determine eligibility to participate in this Program and to interpret
all applicable terms and conditions, including eligibility criteria.


IX. Other
This document sets forth the terms of the Program and is not intended to be a
contract or employment agreement between the Participant and AngioDynamics, its
subsidiaries or affiliates.

8



--------------------------------------------------------------------------------




As applicable, it is understood that both the Participant and AngioDynamics have
the right to terminate the Participant’s employment with the company at any
time, with or without cause and with or without notice, in acknowledgement of
the fact that their employment relationship is “at will.”


To the extent section 409A of the Code (“Section 409A”) applies to any
Performance Unit Award under this Program, the Performance Unit Award shall be
interpreted in a manner consistent with Section 409A. Where Section 409A
applies, in the case of any payment made on termination of employment, a
termination of employment shall not be deemed to have occurred unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision, references to a “termination,”
“termination of employment,” or like terms shall mean “separation from service.”
Where Section 409A applies, in the case of a payment made upon a Change in
Control, a Change in Control shall not be deemed to have occurred unless there
is a change in the ownership or effective control of AngioDynamics, or in the
ownership of a substantial portion of the assets of AngioDynamics, as defined in
Section 409A. Where required by Section 409A in the case of a specified employee
(as determined under Section 409A), payments on termination shall be made on the
first business day of the seventh month following termination.



9



--------------------------------------------------------------------------------




APPENDIX A


Abaxis Inc.
Lakeland Industries Inc.
Abiomed Inc.
Lemaitre Vascular, Inc.
Accuray Inc.
 
AlphaTec Holdings Inc.
Masimo Corporation
Articure, Inc.
Merit Medical Systems, Inc.
Atrion Corporation
Mine Safety Appliances Company
C.R. Bard, Inc.
Natus Medical Incorporated
Becton, Dickinson & Company
NuVasive, Inc.
Boston Scientific Corporation
NxStage Medical, Inc.
Cantel Medical Corp.
Resmed Inc.
Conmed Corporation
 
CryoLife, Inc.
RTI Surgical, Inc.
Cutera, Inc.
Solta Medical, Inc.
Cyberonics, Inc.
Span-America Medical Systems, Inc.
Cynosure, Inc.
Spectranetics Corporation
Dexcom, Inc.
St. Jude Medical, Inc.
Digirad Corp
Steris Corporation
Edwards Lifesciences Corporation
Stryker Corporation
Endologix, Inc.
 
Exactech, Inc.
Synergetics USA, Inc.
Haemonetics Corporation
Teleflex Incorporated
ICU Medical, Inc.
Thoratec Corporation
Insulet Corporation
Varian Medical Systems, Inc.
Integra Lifesciences Holdings Corporation
Vascular Solutions, Inc.
Intricon Corporation
 
Intuitive Surgical, Inc.
Wright Medical Group, Inc.
Invacare Corporation
Zimmer Holdings, Inc.






10

